Wood, J., (after -stating tbe facts). Section 1 of the act of February 11, 1897 (Acts of 1897, p. 27) makes it “unlawful * * * to engage in what is commonly known as camp-hunting and fire-hunting” in certain counties. Section 3 construes the first section as follows: “Camp-bunting and fire-hunting * * * shall be construed to mean persons camping in the woods, or at or near any house, with guns and dogs for the purpose of hunting game,” etc. The agreed statement of facts shows clearly that defendant violated neither the spirit nor letter of the act. The house appellants visited was occupied by a fanxüy, and appellants, it appears, were on a visit to members of the family. This is not “camping” in the sense of the law. The judgment is reversed, and the cause remanded for a new trial.